Person, J.
(after stating the facts). In Ms brief counsel for defendant does not deny the trust, but says:
“The controlling question in the case is whether the defendant is entitled to be reimbursed for the $1,000 advanced by her for the purchase of the property which is the subject-matter of the trust, and without which advancement by the defendant it could not have been purchased.”
And he urges as grounds for the reimbursement that the $1,000 paid for the trust property was to come from Mr. Joy’s estate, and not from her own personal funds; that she simply advanced the amount temporarily, expecting that the property of the estate would be sufficient to reimburse her; but that the reimbursement was never made, because the assets of the estate proved worthies’s, whereby, he claims, she is now equitably entitled to repayment from the trust fund, with interest from the date of the loan.
This theory, however, is warranted neither by the terms of the agreement nor by the testimony at the hearing. It was, indeed, recited in the agreement that Mr. Joy wished his daughter to have $1,000 out of his estate. And the agreement was so drawn that the $1,000 furnished by defendant was to account, to that extent, for such property of his estate as she had in her hands. Yet by its terms, and in fact, the defendant furnished the money as an individual, and not as administratrix. The money which she paid for the land does not purport to be a temporary advancement, but a permanent investment, for the benefit of the children. That, together with the $200 furnished by Woodford, constituted the trust fund itself — the very fund which she agreed to hold for the benefit of the children, and to eventually pay over to them. There is nothing in the agreement indicating that the trust' was to rest on any contingency, or that she expected any particular reimbursement from the estate. She *623could not have expected complete reimbursement, because the agreement itself says that "the total assets belonging to said estate were of less value than the sum of fifteen hundred dollars and the liabilities against said estate were about five hundred dollars.” She furnished the $1,000 absolutely, and retained whatever assets there were belonging to the estate not exceeding that amount. Neither did she claim in her testimony that she ever expected any reimbursement; nor that she furnished the money in reliance upon the assets of the estate. She does say that the bulk of the estate consisted of the Traverse City lands, and that these were worthless. But she does not say that she supposed them to be of value when she furnished the money, or that she discovered them to be worthless after the money was furnished. And the trust was created nearly four years after Mr. Joy’s death. It was a kindly act on her part to use $1,000 from her husband’s life insurance because of his request in favor of his child by a former marriage. The money was her own, and she was under no legal obligation to make that use of it. And it is unfortunate now, after having helped the children of that daughter, and after having used a large portion of what remained in educating her own son in the schools of this country and of Europe, that she should be left financially embarrassed in her old age. But it was an executed trust in the sense that its terms were clearly defined, and the courts have no alternative but to enforce it.
The decree will be affirmed, with costs of this court to complainants.
Stone, C. J., and Kuhn, Ostrander, Bird, Moore, Steere, and Brooke, JJ., concurred.